Citation Nr: 1003833	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to December 
1966 and from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Montgomery, Alabama, that granted service connection for 
tinea pedis and tinea cruris, and assigned an initial 
noncompensable disability rating.  The Veteran disagreed with 
the assigned disability rating and perfected a substantive 
appeal.

In January 2007, the Board remanded the matter for additional 
development.  In a decision dated in July 2008, the Board 
determined that the Veteran's service- connected tinea pedis 
and tinea cruris warranted an initial 30 percent disability 
rating.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to the filing of a Joint Motion For Partial Remand 
by the Veteran and VA in September 2009, the Court, in an 
Order also dated in September 2009, vacated the Board's July 
2008 decision to the extent that it denied an initial 
disability rating greater than 30 percent for the service-
connected tinea pedis and tinea cruris, and remanded the 
matter back to the Board.

The Board notes that in a Statement In Support Of Claim (VA 
Form 21-4138) dated in September 2009, the Veteran raised the 
issue of whether there was clear and unmistakable error (CUE) 
in a May 2003 determination of the RO which denied his claim 
for an annual clothing allowance.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's tinea pedis and tinea cruris is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant. 


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, but 
no higher, for tinea pedis and tinea cruris have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (as in effect both prior to and as of August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants an initial 50 percent 
disability rating for the service-connected tinea pedis and 
tinea cruris.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Initial Increased Disability Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran seeks an initial disability rating in excess of 
the 30 percent for his tinea pedis and tinea cruris.  The 
Veteran was originally awarded service connection for this 
condition in a September 2002 rating decision, the subject of 
this appeal.  As such, the Veteran has appealed the initial 
disability rating assigned, and the severity of his 
disabilities is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Tinea Pedis and Tinea Cruris

At the outset, the Board notes that in its January 2007 
Remand, the RO was directed to adjudicate the issue of a skin 
disorder of the Veteran's buttocks due to the fact that the 
Veteran's June 2002 claim was for a skin disorder affecting 
both his feet and buttocks, but only the skin disorder as it 
affects the Veteran's feet had been addressed.  Accordingly, 
in a June 2007 rating decision the RO readjudicated and 
recharacterized the issue as tinea pedis and tinea cruris.  
The Board agrees with this recharacterization, and will treat 
the claim accordingly.  The Board notes that the skin 
disorder as it affects the feet and buttocks are not separate 
disabilities for VA purposes, as the Court has held that 
evaluations for distinct disabilities resulting from the same 
injury can only be combined if the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Here, the medical record shows 
that the same symptomatology affects both the Veteran's feet 
and buttocks.  A private medical treatment record of A. 
Michele Hill, M.D., dated from April 2006, for example, 
states that for 35 years the Veteran has suffered from 
maceration of the skin in both the gluteal cleft and between 
his toes, caused by erosive candidiasis.  The April 2005 VA 
examiner found the Veteran suffers from the symptoms of pain, 
bleeding, and itching in both the perianal area and his feet.

Turning to the merits of the claim, the Board notes that the 
Veteran's claim for a skin condition was filed in June 2002.  
During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App., 384, 394 (1993).

The Veteran's skin disability has been rated under Diagnostic 
Code 7813, the code for dermatophytosis.  38 C.F.R. § 4.118, 
as in effect prior to August 30, 2002, directs that 
Diagnostic Codes 7807 through 7819 be rated as for eczema 
(Diagnostic Code 7806), dependent upon the location, extent, 
and repugnant or otherwise disabling character of the 
manifestations.  Under Diagnostic Code 7806, as in effect 
prior to effective August 30, 2002, a 10 percent rating was 
warranted for a skin disorder with exfoliation, exudation, or 
itching, involving an exposed surface or extensive area.  A 
30 percent rating was warranted for a skin disorder with 
constant exudation or itching, or constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
warranted for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised regulations pertaining to the skin, 
Diagnostic Code 7813 is to be rated as disfigurement of the 
head, face or neck, scars, or dermatitis or eczema 
(Diagnostic Code 7806), depending on the predominant 
disability.  The Board finds that the diagnostic codes 
pertaining to the head, face, and neck, and the scar codes do 
not adequately address the Veteran's symptoms of maceration, 
itching, and exudation.  Therefore, the provisions of 
Diagnostic Code 7806 for dermatitis or eczema apply.  These 
provisions, as in effect from August 30, 2002, state that a 
10 percent rating will be assigned where at least 5 percent, 
but less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The Board finds that a 50 percent disability rating is 
warranted for the Veteran's tinea pedis and tinea cruris 
under the old version of the regulations.  The April 2005 VA 
examiner found the Veteran also suffers from chronic cracking 
and bleeding, scaling, and pain due to his skin condition.  
Private treatment records of August 2007, April 2006, August 
2005, and June 2002 document chronic oozing and maceration of 
the skin on the Veteran's foot and buttocks.  Chronic 
itching, odor, and discomfort are associated with this 
problem.  The August 2007 private medical record confirms 
that the Veteran's symptoms were being treated by Sporanox 
tablets and oral Lamisil tablets with no improvement.  It was 
said to be a chronic lifelong infection which needed to be 
treated regularly.  A VA examination report dated in December 
2008 shows that the Veteran was being treated with 
Castellani's Paint and Hibiclens, and while his condition was 
stable, his response to medication was poor.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
this symptomatology meets the criteria for a 50 percent 
rating under the old version of the code.  The Veteran takes 
regular systemic medication for the treatment of his chronic 
symptoms and his symptoms are manifested by extensive 
exfoliation and crusting.

A higher rating of 60 percent is clearly not warranted under 
the revised regulations.  More specifically, the evidence 
reflects the involvement of the areas in between the toes, 
and the cleft/folds of the buttocks, and such involvement 
would obviously not constitute an area equivalent to 40 
percent of the body or 40 percent of exposed areas affected.  
Moreover, the evidence does not support a finding that the 
Veteran is under a regimen of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs over the past 12-month period.  In 
fact, the December 2008 VA examination revealed that at that 
time, the Veteran was using only topical treatments 
consisting of Castellani's Paint for the right foot and 
Hibiclens for the gluteal cleft/folds.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

For all of these reasons, the Board finds that the Veteran's 
tinea pedis and tinea cruris warrants an initial disability 
rating of 50 percent, but no higher.  



Extraschedular consideration

There are certain analytical steps necessary in determining 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

There is no evidence of record that the Veteran's symptoms 
from his tinea pedis and tinea cruris have caused impairment 
in occupational functioning to the degree above that which is 
contemplated by the rating criteria, which reasonably 
describe his disability.  The Board finds no reason to refer 
the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to an initial disability rating of 50 percent, 
but no higher, for the Veteran's tinea pedis and tinea cruris 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


